SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

133
KA 12-01360
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JUAN ESTEVEZ-SANTOS, DEFENDANT-APPELLANT.


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.

JASON L. COOK, DISTRICT ATTORNEY, PENN YAN (PATRICK T. CHAMBERLAIN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Yates County Court (W. Patrick
Falvey, J.), rendered September, 20, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal use of a firearm in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal use of a firearm in the second
degree (Penal Law § 265.08 [2]). “Defendant did not move to withdraw
the plea or to vacate the judgment of conviction and thus his
contention that the plea was not knowingly, voluntarily and
intelligently entered is not preserved for our review” (People v
Anderson, 34 AD3d 1318, 1318, lv denied 8 NY3d 843). Contrary to
defendant’s further contention, the record establishes that he
knowingly, voluntarily and intelligently waived the right to appeal
(see generally People v Lopez, 6 NY3d 248, 256), and that valid waiver
forecloses any challenge by defendant to the severity of the sentence
(see id. at 255; see People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court